         Case 6:20-cv-00190-MC         Document 14       Filed 06/02/20     Page 1 of 3




William D. Brandt, OSB #720366
Attorney at Law
494 State Street, Suite 300B
Salem, Oregon 97301
       Telephone: (503) 485-4168
       Facsimile: (503) 364-6735
       Email: Bill@BrandtLawOffices.com

       Attorney for Plaintiffs




                              UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

                                        Eugene Division


 KRISTINE JOHNSON, JOHN DOE C., JOHN
 DOE J., JANE DOE K., and JOHN DOE S.,
                                                       Case No. 6:20-cv-00190-MC
                                        Plaintiffs,
                                                       PLAINTIFFS’ UNOPPOSED MOTION
                        vs.                            FOR EXTENSION OF DEADLINES

 CORPORATION OF THE PRESIDENT OF
 THE CHURCH OF JESUS CHRIST OF
 LATTER-DAY SAINTS AND SUCCESSORS,
 a Utah corporation,

                                       Defendant.

       Plaintiffs hereby move this court for an order extending the discovery and pretrial

deadlines by 90 days as follows:

                                     Current Deadline         Proposed New Deadline

Discovery Deadline                   June 3, 2020             September 1, 2020



Page 1 - PLAINTIFFS’ UNOPPOSED MOTION FOR EXTENSION OF DEADLINES
         Case 6:20-cv-00190-MC          Document 14       Filed 06/02/20    Page 2 of 3




Joint ADR Report                      July 6, 2020            October 5, 2020

Pretrial Order                        July 6, 2020            October 5, 2020

       The parties seek this 90 day extension because the parties are waiting for the court’s

decision on Defendant’s Motion to Dismiss (Doc 5) in order to proceed with discovery.

       There is no trial date scheduled in this matter.

                       CERTIFICATE OF COMPLIANCE WITH LR 7.1

       Defendants' counsel, William D. Brandt, certifies pursuant to LR 7.1 that he conferred

with opposing counsel, Cody Weston, who has stated that defendant does not oppose this motion.

       DATED: June 2, 2020.
                                                      s/ William D. Brandt
                                                      ____________________________________
                                                      William D. Brandt, OSB #720366
                                                      Attorney for Plaintiffs




Page 2 - PLAINTIFFS’ UNOPPOSED MOTION FOR EXTENSION OF DEADLINES
        Case 6:20-cv-00190-MC          Document 14      Filed 06/02/20      Page 3 of 3




                                 CERTIFICATE OF SERVICE

       I hereby certify that I served the foregoing document on:
 Stephen F. English                               Attorneys for Defendant
    SEnglish@perkinscoie.com
 Cody M. Weston
    CWeston@perkinscoie.com
 Perkins Coie
 1120 NW Couch Street, 10th Floor
 Portland OR 97209-4128

by the following indicated method or methods:

X      by using the court’s CM/ECF system.

       DATED this 2nd day of June, 2020.
                                                    s/ William D. Brandt
                                                    ___________________________________
                                                    William D. Brandt, OSB #720366
                                                    Attorney for Plaintiff




Page 3 - PLAINTIFFS’ UNOPPOSED MOTION FOR EXTENSION OF DEADLINES
